Citation Nr: 0412736	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-16 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran retired from active duty in August 1963 after 
over 20 years of military service.  His decorations include 
the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the appellant's claims of entitlement 
to dependency and indemnity compensation (DIC) benefits for 
the cause of the veteran's death pursuant to the provisions 
of 38 U.S.C.A. § 1151.  The appellant is the surviving spouse 
of the veteran and she perfected a timely appeal of this 
determination to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Before the Board is the appellant's claim of entitlement to 
dependency and indemnity compensation (DIC) benefits for the 
cause of the veteran's death pursuant to the provisions of 
38 U.S.C.A. § 1151.  For the reasons set forth below, this 
claim must be remanded for further development and 
adjudication.

The Certificate of Death shows that the veteran died on July 
[redacted], 2002.  The cause of death, as shown on the Certificate of 
Death, was arteriosclerotic coronary artery disease.  An 
autopsy was performed.

The appellant argues that the veteran's heart condition 
should have been diagnosed while he was hospitalized in VA 
care or during his visits to the Augusta, Georgia, VA Medical 
Center.  The appellant claims that, if the veteran had been 
properly diagnosed, he could have received medical 
intervention for his coronary artery disease and may not have 
died.

As a preliminary matter, the Board notes that prior to the 
date the appellant filed her § 1151 claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted in November 2000.  This 
liberalizing law is applicable to the appellant's claim 
because it is pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  As such, a VCAA letter must 
specifically:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, while the claims folder contains an October 
2002 letter to the appellant that discusses the VCAA, this 
letter did so in the context of a claim for service 
connection for cause of death, rather than a claim based on 
the provisions of 38 U.S.C.A. § 1151.  To date neither the 
appellant nor her representative have been issued any sort of 
notification of the effect of the VCAA on her claim of 
entitlement to compensation under 38 U.S.C.A. § 1151.  The 
Board points out that the claims folder was received at the 
Board in February 2004, over three years after the VCAA was 
enacted.  The Board finds that the RO should inform the 
appellant and her representative of the VCAA and its 
notification provisions.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Graves v. Brown, 8 Vet. 
App. 522 (1995).  Accordingly, on remand, the RO must send 
the appellant a letter advising her of which portion of the 
evidence she is to provide, which part, if any, the RO will 
attempt to obtain on her behalf, and a request that the 
appellant provide any evidence in her possession that 
pertains to the claim.

In addition, the claims file contains volumus medical and 
treatment records from the veteran's last two years of 
medical care.  However, no examination was conducted to 
determine the question of entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1151.  In this regard, the Board notes that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound by on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Where a case presents unresolved medical questions, 
it is incumbent on the Board to supplement the record prior 
to issuing a decision.  See Wallin v. West, 11 Vet. App. 509, 
513 (1998); Colvin v. Derwinski, 1 Vet. App. at 175.  In this 
case, further medical opinions are necessary before the Board 
can decide the merits of the appellant's appeal, including 
whether the veteran's death from arteriosclerotic coronary 
artery disease resulted from negligence or fault on the part 
of VA treatment providers, including a failure to diagnose 
this condition. 

Further, during this appeal, the record indicates that an 
autopsy was performed in order to determine the cause of the 
veteran's death.  This report, however, has not been 
associated with the claims file.  Pursuant to the VCAA, VA 
must obtain any outstanding VA and private medical records 
that may be relevant to the claim.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2003).  And 
in the case of VA records, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  For this 
reason as well, the veteran's claim must be remanded.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant and 
her representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim for 
compensation under the provisions of 38 
U.S.C.A. § 1151.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.  
The letter should also request that the 
appellant provide any evidence in her 
possession that pertains to the claim.

2.  The RO should contact the appellant 
and request that she identify all VA and 
non-VA health care providers, other than 
those already associated with the claims 
folder, that treated the veteran since 
service for any kind of heart or 
cardiovascular condition.  The RO should 
also request that the appellant provide a 
copy of the veteran's autopsy report.  
The aid of the appellant in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the appellant should be informed in 
writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate VA examiner, 
and request that the examiner prepare a 
report addressing whether the veteran's 
death from arteriosclerotic coronary 
artery disease resulted from negligence 
or fault on the part of VA treatment 
providers, to specifically include 
failure to diagnose this condition.  It 
is imperative that the examiner who is 
designated to examine the claims file 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  If the examiner 
is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 in 
light of all pertinent evidence and legal 
authority.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




